Citation Nr: 9922545	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-31 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the request for waiver of recovery of an overpayment 
of improved disability pension benefits, in the original 
amount of $1618.00, was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from April 1944 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1996 decision of the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACTS

1.  In a correspondence dated in May 1995, the VA notified 
the veteran of an overpayment in the amount of $1618.00; the 
veteran was informed that his request for waiver of 
overpayment could be made at any time within 180 days.  

2.  The request for waiver of recovery of the overpayment was 
received from the veteran in August 1996.  


CONCLUSION OF LAW

The request for waiver of recovery of an overpayment of 
improved disability pension benefits, calculated in the 
amount of $1618.00, was not timely filed.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 1999); 38 C.F.R. § 1.963(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a waiver of recovery of overpayment of 
pension benefits in the amount of $1618.00.  He basically 
contends that the reason his request for waiver was filed so 
long after notification of the overpayment and indebtedness 
was because he was overwhelmed and confused by all the 
correspondences from the VA concerning changes to his pension 
benefits.

The veteran initially was awarded pension benefits in October 
1985.  Over the years, those benefits were amended, 
terminated, and reinstated, due to changes in the veteran's 
financial circumstances.  On several occasions, overpayments 
were created and the veteran had requested waiver of recovery 
of those overpayments.

In regard to the current appeal, in April 1995, the veteran 
notified the RO of additional income that he had received in 
the amount of $1820 from the Federal Government for 
transportation to and from medical appointments in the year 
1994.  To reflect the new income information the veteran's 
award was adjusted retroactively, effective January 1, 1994, 
and an overpayment to the Government was created.  

In May 1995, the RO notified the veteran, at his current 
address of record, of an overpayment in the amount of $1618.  
In that correspondence, the veteran was advised of his right 
to request a waiver of indebtedness within 180 days following 
the date of the notice of indebtedness.  In August 1996, the 
RO received the veteran's request for a waiver of 
overpayment.  

In September 1996, the Committee denied the veteran's request 
for a waiver of overpayment of $1618.00.  As the basis of its 
determination, the Committee found that the veteran's request 
for waiver was not filed within the 180 day time limit.

Under applicable criteria, a request for a waiver of 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either the Department of Veterans Affairs or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing. If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the 180-day period shall be 
computed from the date of the requester's actual receipt of 
the notice of indebtedness. 38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).

The first correspondence requesting waiver of recovery of 
overpayment in this matter was received from the veteran in 
August 1996.  The evidence does not show a request for waiver 
within 180 days of the May 1995 letter informing the veteran 
of the overpayment.  Although the 180-day period may be 
extended under 38 C.F.R. § 1.963(b)(2) where there was a 
delay in receipt of the notification of indebtedness, the 
veteran does not contend nor does the evidence suggest that 
there was such a delay which resulted in the request for 
waiver of overpayment in the amount of $1618.00 being 
received within the 180 days of receipt of the March 1996 
letter.  However, the veteran asserts that the 
correspondences that he received with regard to his 
overpayment were overwhelming and confusing and that he was 
uncertain as to the requirement of the submission of a 
waiver.  While the Board acknowledges the veteran's 
contentions, the Board points out that the veteran was 
familiar with the 180 day waiver requirement.  The evidence 
shows that the veteran was notified of prior overpayments in 
1993 and 1994, he was informed at those times that he could 
request a waiver of the overpayment within 180 days of 
receipt of the notice of the debt, and he timely requested a 
waiver of those overpayments within the 180 day time period.  

If a claim is untimely, VA has no jurisdiction even to 
consider whether it is well grounded.  See Thompson v. Brown, 
6 Vet. App. 436, 438 (1994).  Also, in cases where the law 
and not the evidence is dispositive, as is the case here, a 
claim should be denied or an appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Accordingly, as the veteran's 
request for a waiver of recovery of an overpayment of 
improved disability pension benefits was not timely filed, 
his claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The veteran's representative has argued that the veteran is 
unable to repay this debt and that the case should be 
remanded for termination of collection of the debt under the 
provisions of 38 C.F.R. § 1.942(a) (1998).  That regulation 
provides:  

(a)	Inability to collect any substantial amount.  
Collection action may be terminated on a claim when 
it becomes clear that VA cannot collect or enforce 
collection of any significant amount from the 
debtor, having due regard for the judicial remedies 
available to the agency, the debtor's future 
financial prospects, and the exemptions available 
to the debtor under State and Federal law.  In 
determining the debtor's inability to pay, the 
following factors, among others, shall be 
considered: Age and health of the debtor, present 
and potential income, inheritance prospects, the 
possibility that assets have been concealed or 
improperly transferred by the debtor, the 
availability of assets or income which may be 
realized by means of enforced collection 
proceedings.  

The Board finds that a remand is not necessary in regard to 
the matter currently before it, which involves only the issue 
of timeliness of a request for waiver of indebtedness.  
Section 1.942 involves the agency's ability to collect a debt 
and is not on appeal.  Since the request for waiver of 
recovery of overpayment was not timely filed in this 
instance, the Board is without jurisdiction to address the 
merits of the veteran's claim for waiver.  


ORDER

The Board having determined that a timely claim for waiver of 
recovery of overpayment of improved disability pension 
benefits was not received, the appeal is denied.  


		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

